Order entered August 22, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00051-CR

                        JONATHAN DEMOND CREWS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-56357-M

                                          ORDER
       The Court REINSTATES the appeal.

       On July 31, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel timely requested the reporter’s record; (4) Belinda Baraka is the court reporter who

recorded the proceedings; (5) Ms. Baraka’s explanation for the delay in filing the record is her

workload; and (6) Ms. Baraka requested until September 30, 2014 to file the record.

       We ORDER Belinda Baraka, official court reporter of the 194th Judicial District Court

to file the complete reporter’s record, including exhibits, by SEPTEMBER 30, 2014. Because
the record is already more than three months overdue, no further extensions will be granted

absent a showing of extraordinary circumstances.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Belinda Baraka, official court reporter, 194th Judicial District Court, and to counsel for all

parties.

                                                   /s/   DAVID EVANS
                                                         JUSTICE